Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are allowed over the closest references cited below.

The present invention is drawn to a flash separator comprising an inlet located an upper part of the flash separator for feeding a reaction solution into the flash separator, optionally, the inlet is circumvented with an outlet pipe, a first outlet within a lower part of the flash separator, and a second outlet within the upper part of the flash separator, wherein the inlet has a generally cylindrical wall that is perforated with multiple holes having a size of from 15 µm to 1500 µm.  
A further embodiment of the invention is a process for separating hydrocarbons from a reaction solution comprising a polymer and said hydrocarbons, comprising steps of passing the reaction solution into the flash separator, thereby producing a stream of droplets falling downward within the flash separator, withdrawing a first solution stream comprising the majority of the polymer through the first outlet, and withdrawing a second solution stream comprising mainly hydrocarbons through the second outlet, thereby establishing an upward moving gas stream within the flash separator.

Koen et al. (CN 1496997) discloses a degassing vessel comprising an inlet located prior to a heat exchanger an upper portion of the degassing vessel, a first outlet located within a lower part of the degassing vessel, and a second outlet located within an upper part of the degassing vessel.  Fluid entering the degassing vessel is extruded through a nozzle plate comprising a plurality of nozzles at an areal density of 1500 to 5000 nozzles per square meter.  The cross section of each nozzle as a cross sectional area of 0.3 to 2 cm2.   
Al-haj Ali et al. (US 10,358,507) and Al-haj Ali et al. (US 2018/0371201) disclose a process for separating hydrocarbons from a polymerization reaction solution using a flash vessel equipped with a spray nozzle.  The nozzle may be an air atomizing nozzle, flat fan nozzle, hollow cone nozzle, or full cone nozzle, such that the nozzle breaks an incoming stream into droplets of not more than about 1 mm. 
	El Massah (DE 40 29 071) discloses a device for flash evaporation of a liquid comprising a vessel with an upper vapor outlet and a vertical perforated inlet pipe surrounded by sloping horizontal evaporation surfaces.  

	Wada et al. (US 4,282,348) discloses a cyclone mist separator comprising a plurality of perforated plates.

	None of the references teaches the flash separator of instant claims containing an inlet that is perforated with multiple holes having a size of from 15 µm to 1500 µm.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 21, 2021